Status of Claims
Claims 3 – 8, 10 – 11, & 17 – 25 were previously pending and subject to a final office action mailed 09/14/2020. Claims 17 & 18 were amended in a reply filed 01/13/2021. Claims 3 – 8, 10 – 11, & 17 – 25 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 01/13/2021 has been entered.

Response to Arguments
Regarding Applicant’s remarks concerning disclosure under 35 USC 112(a) for the currently-amended claims, Examiner respectfully refers to the 112(a) rejection and analysis below.
 
The currently amended claims have overcome the previous rejection under 35 USC 112(b).

Applicant initially argues, with respect to the previous rejection under 35 USC 103, that “None of the cited references, whether considered alone or in combination, teaches or suggests a processing unit configured to "when the calculation is not solved, varying or exchanging non- deterministic rules in the database in a pre-determined manner, including varying the desired storage position of the first freight container and 

Examiner respectfully disagrees, and notes that Dubrov is cited because the reference teaches the concept of performing a recalculation of a configuration problem when a solution is not generated. During the recalculation of Dubrov, a user-specified constraint can be modified. For example, Dubrov, in [0020] – [0021], teaches that a user can provide a configuration constraint, including an “optional constraint may be a constraint that is preferably held, but may be nonetheless violated” when the calculation is not “adequate” (i.e., solved). Thus, an optional constraint, when combined with the container configuration of Guilbert, teaches the limitation “optionally replacing the first freight container by another freight container of the plurality of freight containers.”  As per [0023], a new configuration is determined based on the constraint that was input by the user (i.e., “entity”), and a user constraint is varied when the calculation is not successful. Furthermore, Dubrov, in Fig. 3 & [0045] – [0046], describes a process for determining “mandatory constraints and optional constraints” for a configuration. As per [0050] – [0051], the constraints may be “relaxed” when a configuration is deemed to not be adequate and a new configuration is generated.  Examiner notes that Dubrov does not teach wherein the user-specified constraint is a location of a container, however, Tan teaches, in [0174], that a user-defined constraint can be a specific location for a container. Examiner acknowledges that the rule-based configuration of Dubrov does not pertain to containers; however, it would be obvious to apply the object configuration concept of Dubrov to other object types, including the container configuration of Guilbert, as evidenced from Applican’t instant specification. For example, Applicant’s 

Applicant next argues that “Dubrov is not obtaining or varying the rules in a pre-determined manner to obtain a feasible successful or feasible solution as recited in amended claim 17 but is rather using stochastic variations to find a local minimum or extremum value to a search problem. The stochastic variations of Dubrov are in no manner predetermined and rather perturb a solution to find additional solutions to a target function.”

Examiner respectfully disagrees, and notes that Guilbert is cited for disclosing obtaining and varying rules in a predetermined manner to generate a container stowage configuration that abides by the set of rules in at least [0050] – [0051], [0095], [0105], & [0229] – [0232], teaches. As noted above, Dubrov is cited for teaching only the concept of redoing a configuration calculation once a solution attempt has failed, and that rules can be optionally followed in obtaining a solution, as further explained below in the rejection under 35 USC 103.

Applicant next argues that “in the Dubrov system, "a tire may be selected from a set of predetermined tires, such as for example provided by different vendors, having different costs, having different parameters or the like." (Dubrov [0018].) Thus, if the Dubrov system replaces a selected tire with another tire, the selected tire is no longer in 

Examiner respectfully disagrees, and respectfully refers Applicant to the first response to Applicant’s arguments, which explains that Dubrov is cited for teaching only the concept of redoing a configuration calculation once a solution attempt has failed, and that the configuration problem of Dubrov is analogous art, even though the objects being configured are different. Furthermore, paragraph [0018] of Dubrov was not relied up in the previous or current rejection. Therefore, Examiner asserts that the 103 rejection is proper, and is therefore maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 – 8, 10 – 11, & 17 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 17 & 18 recite the limitation: “when the calculation is not solved, varying or exchanging non- deterministic rules in the database in a pre-determined manner, including varying the desired storage position of the first freight container and optionally replacing the first freight container by another freight container of the plurality of freight containers, and recalculating with the processing unit, storage positions of the plurality freight containers in accordance with the new rules;” 

A review of Applicant’s entire specification produced the following relevant sections:

Para [0027] “According to another aspect of the present embodiment, a method for calculating a feature of each element of a plurality of elements is provided, the method comprising automatically varying a first feature of a first element of the plurality of elements and/or for automatically replacing the first element by another element of the plurality of elements, and calculating the features of the elements in accordance with the set of rules.”

Para [0028] “According to exemplary embodiment, a method of calculating storage positions of a plurality of freight containers in a storage space is provided, in which a storage position at which a first freight container of the plurality of freight containers is to be stored in the storage space is automatically varied and/or in which the first freight container is automatically replaced by another freight container of the plurality of freight containers. This variation or replacement of storage positions and containers is performed on a virtual basis, i.e. during a simulation and not by physically moving the containers. The method then determines the storage positions of each of the plurality of freight containers in accordance with a set of rules for each one of the plurality of freight containers.”

Para [0050] “Fig. 2 shows a flow-chart of a method according to an exemplary embodiment. In step 201, a user inputs a desired storage position of a first freight container in a storage space for the container into an input unit of a freight container 

Para [0051] “If the pre-calculation comes to the conclusion that the calculated positions are not all acceptable, the method may start over with step 201, in which the user is invited to input a different position and/or other wishes/constraints.”

[0052] “If it is decided in step 203 that the pre-calculation came to an acceptable result, the method continues with step 204, in which the storage position of the first freight container is varied and/or in which the first freight container is replaced by another freight container of the plurality of freight containers. After that the storage position of each freight container of the plurality of freight containers is determined in accordance with the set of rules.”

While the aforementioned sections of Applicant’s instant specification discloses that when a layout of containers is deemed unacceptable a user is invited to input another position and/or other constraints – they fail to disclose “when the calculation is not solved, varying or exchanging non- deterministic rules in the database in a pre-determined manner, including varying the desired storage position of the first freight container and optionally replacing the first freight container by another freight container of the plurality of freight containers, and recalculating with the processing unit, storage positions of the plurality freight containers in accordance with the new rules” as claimed. For example, there is not written support for the steps of varying or exchanging rules, much less “in a pre-determined manner,” as well as changing the position of the user-specified container location and recalculating the position according to new rules, which are responsive to a determination that a user-specified container position prevents a calculation from being solved. 

Additionally, dependent claims 3 – 8, 10 – 11, & 19 – 25 are rejected under 112(a) for inheriting, and failing to remedy, the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 8, 10, 17 – 18, & 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert et al. (US 20100145501 A1) in view of Tan et al. (US 20110055172 A1), in view of International Maritime Organization (“Illustrations of Segregation of Cargo Transport Units On Board Containerships and Ro-ro Ships,” .

As per claim 17, Guilbert discloses a freight container storage system, the system comprising:

	• rules that define placement interrelationships between the plurality of freight containers, the rules comprising a respective set of rules for each one of the plurality of freight containers (See at least [0067] – [0085], [0114], [0202] – [0208], & [0222], noting “hard constraints” “packing rules,” including ‘physical restraints,” “safety constraints,” and “support constraints” used to determine a storage position for each container.);

Guilbert, as stated above, discloses a set of rules for container storage positions, but does not explicitly disclose wherein the rules are stored in a database; however, Tan does in at least [0049], noting that “Inventory Tracking Database 114” stores inventory data.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “set of rules” of Guilbert for the “inventory data” of Tan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Tan to the invention of Guilbert would predictably and advantageously improve the quality of the inventory database, leading to reduced time wasted in searching for correct container locations, as evidenced by Tan ([0012]).

Regarding the following limitations, Guilbert, modified by Tan, further discloses wherein:

	• the respective set of rules for each freight container determines whether or not the freight container is allowed to be placed on top of other freight containers of the 

Regarding the following limitation, Guilbert discloses that a container can only be placed at positions that allow its class ([0085]), which suggests, but does not explicitly disclose, however IMO does:

• the respective set of rules for each freight container determines whether or not the freight container is allowed to be placed next to other freight containers of the plurality of freight containers (See cover page, section 1, noting “the illustrations of segregation of cargo transport units on board containerships and ro-ro ships” for “the carriage of packaged dangerous goods.” Also see Annex, Pg2. 1 -2, Sections 2.1 – 2.4, which explains the container segregation terms, with a legend explaining symbols denoting a “reference container” and corresponding “container containing incompatible goods NOT permitted” and “container containing incompatible goods permitted.” Pg. 3 describes a reference CTU and corresponding locations “next to” i.e., “fore & aft” where CTU’s containing incompatible goods are not permitted, and are subject to the “separated from” and “away from” rules described by the figures throughout the IMO publication in pgs. 4 – 47. See Pg. 5, which specifically describes a reference CTU and corresponding positions “next to” the reference CTU of containers “containing incompatible goods permitted” in top view deck” and “top view hold” figures. Pg. 6 describes a reference CTU and corresponding positions “next to” the reference CTU of containers “containing incompatible goods NOT permitted” in “top view deck” and “top Examiner’s note: IMO additionally teaches wherein “the respective set of rules for each freight container determines whether or not the freight container is allowed to be placed on top of other freight containers of the plurality of freight containers, whether or not the freight container is allowed to be placed below other freight containers of the plurality of freight containers” in at least Annex, Pg. 6, noting reference CTU and corresponding positions “on top” and “below” the reference CTU of containers “containing incompatible goods NOT permitted” in “longitudinally” and “athwartships” (i.e., across the ship from side-to-side) figures.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of IMO in the invention of Guilbert / Tan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of IMO to the invention of Guilbert / Tan would predictably and advantageously “determine locations in which containers are not permitted to contain dangerous goods that are incompatible with those in a reference container,” as evidenced by IMO (Annex, pg.1, Sec. 2.2, first sentence.).

Regarding the following limitations, Guilbert, modified by Tan and IMO, further discloses:

• a processing unit ([0052] & [0253], “a suitably programmed microprocessor”) configured to: receive input specifying a desired storage position of a first freight container of the plurality of freight containers (See [0048], noting receiving input of a current container allocation plan which, as per [0096] & [0098], includes inputting list of containers and their current storage positions.).

• calculate storage positions of the plurality of freight containers in accordance with the rules if the first freight container were moved to the desired storage position Examiner’s note: Tan also teaches this limitation in at least [0174] – [0175], noting determining whether container positions are valid (i.e., satisfying position rules as per Guilbert) after receiving a user input which drags a container to a desired position.);

	• when the calculation is solved in accordance with the rules, automatically send control signals to a container transport device to move the plurality of containers based on the calculated storage positions so that changes in positions of the plurality of containers are in accordance with the rules; and a container transport device configured to move each of the plurality of freight containers to a respective storage position in the storage space, in accordance with the control signals (See [0248], noting that the server automatically transmits the stowage plan to client system 902, where the plan is implemented by “an automated stowage system for the automatic scheduling of cranes and other machines in the port” to load containers. The stowage plan that is transmitted to the cranes is refined using three distinct plan refinement steps L1, L2, & L3, which enforce the storage constraints in at least [0033], [0050], [0105], & [0229] – [0230], and therefore ensuring that the transmitted plan is successfully in accordance with the storage rules. Also see at least [0043], [0076], [0097], [0127], & [0129], noting a crane which performs “moves of containers” which, as per at least [0050] – [0051], are in accordance with the rules i.e., “iteratively swapping the position of containers … with respect to these constraints”.).

Regarding the limitation,



Guilbert, in at least [0050] – [0051], [0095], [0105], & [0229] – [0232], teaches obtaining and varying rules in a predetermined manner to generate a container stowage configuration that abides by the set of rules. Guilbert does not appear to explicitly disclose, however, Dubrov, in [0020] – [0021], teaches that a user can provide a configuration constraint, including an “optional constraint may be a constraint that is preferably held, but may be nonetheless violated” when the calculation is not “adequate” (i.e., solved). As per [0023], a new configuration is determined based on the constraint that was input by the user (i.e., “entity”), and a user constraint is varied when the calculation is not successful. Also see Fig. 3 & [0045] – [0046], noting determining “mandatory constraints and optional constraints” for a configuration. As per [0050] – [0051], constraints may be “relaxed” when a configuration is deemed to not be adequate and a new configuration is generated.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include varying a user constraint after a configuration is deemed inadequate as in Dubrov in the container stowage method and system of Guilbert with the motivation to determine a configuration that is in accordance with configuration problem constraints, as evidenced by Dubrov ([0018]).

To the extent to which Dubrov does not appear to explicitly teach wherein the user-defined constraint is a position of a container, Tan teaches this element in [0174], noting that a user-defined constraint can be a specific location for a container.  



As per claim 18, see the above relevant rejection of claim 17. Guilbert additionally discloses a method of storing a plurality of freight containers in a storage space (Abs., Claim 1, [0016] – [0018]).

As per claims 4 & 20, Guilbert / Tan / IMO / Dubrov discloses the limitations of claims 3 & 18 as stated above. Guilbert further discloses wherein

	• the set of rules for each freight container is based on description logics for each freight container(See at least [0031], noting that “The cargo classes may be determined based on one or more attributes associated with the cargo items, e.g. their physical dimensions, weight, etc, their type, supply requirements, and/or the like,” which Examiner interprets as description logics. Also see at least [0044], noting that “Reefer containers, i.e. containers that provide a temperature-controlled (e.g. refrigerated) storage space, are an example of containers that require external connections when loaded on a vessel, e.g. electricity, fluids, such as gas, liquids, e.g. cooling fluids, and/or the like,” thus requiring specific storage base on a description of the type of container. Also see [0083] – [0084] & [0113], noting that “Reefer containers must be placed at positions with power supply.”).

As per claims 5 & 21, Guilbert / Tan / IMO / Dubrov discloses the limitations of claims 17 & 18 as stated above. Guilbert further discloses wherein the processing unit is further configured to perform at least one of:



	• a geometrical optimization of the storage positions (See at least [0022], noting “the use of standard optimization techniques to be applied to cargo stowage problems with complicated constraints, thereby providing an efficient method for generating an allocation plan which results in allocation plans of high quality even for large vessels, different types of containers, and a large number of constraints.”).

As per claim 6, Guilbert / Tan / IMO / Dubrov discloses the limitations of claim 5 as stated above. Guilbert further discloses wherein

	• the processing unit is further configured to optimize the calculated storage positions of each freight container (See at least [0050], noting “an optimization of an existing stowage plan without breaking the constraints that the stowage plan satisfies. In embodiments of this method this is achieved by iteratively swapping the position of containers that are equivalent with respect to these constraints.”).

As per claims 7 & 22, Guilbert / Tan / IMO / Dubrov discloses the limitations of claims 17 & 18 as stated above. Guilbert further discloses wherein 

	• the set of rules comprises a sub-set of deterministic rules which do not allow varying the storage position at which a freight container is to be stored in the storage space, and which do not allow automatically replacing the freight container by another freight container of the plurality of freight containers (See at least [0202] – [0208], noting “hard constraints…known in the container shipping industry… (e.g., to obey stack weight and height limits, and to respect IMO rules and placement rules for other special 

	• the set of rules comprises a sub-set of non-deterministic rules which allow varying the storage position at which a freight container is to be stored in the storage space, and which allow automatically replacing the freight container by another freight container of the plurality of freight containers (See at least [0230], noting that “In the first step, 502, L3 partitions the containers in the stowage plan T into a set Ω of sets of containers with same discharge port and reefer and length attributes. Thus, swapping containers within each of these partitions will not break any constraints on these attributes” i.e., the positions of this group of containers can be varied according to their associated set of non-deterministic rules. Also see [0231] – [0235], noting swapping the positions of containers according to the optimization set of rules that specify optimizing the center of gravity, stack weight, and torsion reduction; thus this optimization set of rules allows the swapping of containers in order to meet these goals.).

As per claims 8 & 23, Guilbert / Tan / IMO / Dubrov discloses the limitations of claims 7 & 22 as stated above. Guilbert further discloses wherein 

• wherein the sub-set of deterministic rules is related to a first group of freight containers(See at least [0202] – [0208], noting “hard constraints…known in the container shipping industry… (e.g., to obey stack weight and height limits, and to respect IMO rules and placement rules for other special containers such as out-of-gauge and open-top containers).” Also see at least [0083] – [0084], noting that “Reefer containers must be placed at positions with power supply” i.e., reefer refrigerated containers cannot be swapped to a position without a proper power supply. Thus, a first group of reefer containers or open-top containers has the deterministic rules that must be followed in container placement i.e., these containers cannot be moved to an area which does not comport with these hard rules.); wherein

• wherein the sub-set of non-deterministic rules is related to a second group of freight containers which is different from the first group(See at least [0230], noting that “In the first step, 502, L3 partitions the containers in the stowage plan T into a set Ω of sets of containers with same discharge port and reefer and length attributes. Thus, swapping containers within each of these partitions will not break any constraints on these attributes” i.e., the positions of this group of containers can be varied according to their associated set of non-deterministic rules. Also see [0231] – [0235], noting swapping the positions of containers according to the optimization set of rules that specify optimizing the center of gravity, stack weight, and torsion reduction; thus this optimization set of rules allows the swapping of containers in order to meet these goals. Thus, a second set of containers that are not reefer or open-top containers comprise a second group of containers without “hard rules,” and thus can have their positions varied.).

As per claims 10 & 24, Guilbert / Tan / IMO / Dubrov discloses the limitations of claims 17 & 18 as stated above. Regarding the following limitation, Guilbert discloses, in [0051], that an input allocation plan is refined by being “partitioned into sub-allocation plans such that two cargo items belonging to two distinct sub-plans violates the packing rules of said vessel if their positions are swapped, and each said sub-allocation plan is improved independently by swapping pairs of cargo items,” which suggests, but does not explicitly disclose, however Tan does:

• determine that, if the first freight container were moved to the desired storage position, the plurality of freight containers cannot be in storage positions in accordance with the rules; based on the determination, prompt another input specifying another desired storage position for the first freight container of the plurality of freight containers (See [0174] – [0175], noting checking whether the operator’s input (the manual drag of a container to a desired position) corrects container placement errors, and then outputting different container placement “solutions for the operator to select and/or confirm.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Tan in the invention of Guilbert / Tan / IMO / Dubrov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Tan to the invention of Guilbert / Tan / IMO / Dubrov would predictably and advantageously lead to fewer errors during operations, as evidenced by Tan ([0012]).

Claims 3 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert / Tan / IMO / Dubrov, in further of Labow (US 20050216294 A1).

As per claims 3 & 19, Guilbert / Tan / IMO / Dubrov discloses the limitations of claims 17 & 18 as stated above. Regarding the following limitations Guilbert, in at least Fig. 3 & [0088] – [0092], discloses inputting the physical layout of the vessel, a list of containers on board the vessel at arrival of the current port / to be loaded at the current port / to be loaded at the future ports on the rotation, and inputting a stowage plan in at least [0229], which highly suggests, but does not explicitly disclose, however Tan does:

• an input module for inputting customer specific configuration data the configuration data comprising the storage position at which the first freight container is to be stored in the storage space (See [0174] – [0175], noting a user input which drags a container to a desired position. Also see [0055], noting “Simulation Module 406 allows users to manually input variable data elements via the User Interface 408.”). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Tan in the invention of Guilbert / Tan / IMO / Dubrov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of 

To the extent to which Guilbert do not explicitly disclose inputting container ID data, Labow teaches this:

• the configuration data comprising identification data of the first freight container of the plurality of freight containers (See at least [0763] – [0765], noting that “a user may select "Containers" from the Add section of the Main Menu. The user may provide information, such as “Container ID” for an arriving container.). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Labow in the invention of Guilbert / Tan / IMO / Dubrov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Labow to the invention of Guilbert / Tan / IMO / Dubrov would predictably and advantageously assist managers and administrators in data gathering, as well as conceptualizing, organizing, realizing, and monitoring the flow of materials to and from different locations in commerce, as evidenced by Labow ([0008]).

Claims 11 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert / Tan / IMO / Dubrov, in view of Deck (US 20110289013 A1).

As per claims 11 & 25, Guilbert / Tan / IMO / Dubrov discloses the limitations of claims 17 & 18 as stated above. Regarding the following limitations, Guilbert discloses prioritizing container positioning according to rules in [0029] & [0155] – [0156], which 

•prioritize the rules to be observed, wherein a rule which is of low priority is disregarded, if observing one or more of the low priority rules would result in storage positions which contravene a higher priority rule (See at least [0032], which describes the placement of a shipment item according to one rule which conflicts with another, and disregarding one of the lower-priority rules: “movement of the article may meet one shipping rule (e.g., a rule related to its itinerary or destination), but may not meet another shipping rule (e.g., placement of the article with toxic substances). ...the ability to prioritize the conflicting rules to resolve or minimize the issue. This may comprise an algorithm to compare time stamps to decide which set of data should be utilized” i.e., determining which rule to disregard, which would necessarily define the disregarded rule as being lower priority.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Deck in the invention of Guilbert / Tan / IMO / Dubrov, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Deck to the invention of Guilbert / Tan / IMO / Dubrov would predictably and advantageously facilitate movement of freight by determining and indicating whether movement of an article from a first location to a second location is consistent with one or more shipping rules related to the article, as evidenced by Deck ([0013]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakagawa (US 20020032554 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 22, 2021